

116 HR 5089 IH: Alternative Fuel Tax Credit Extension Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5089IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mrs. Fletcher (for herself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for alternative fuels.
	
 1.Short titleThis Act may be cited as the Alternative Fuel Tax Credit Extension Act of 2019. 2.Extension of credit for alternative fuels (a)Extension and phaseout of alternative fuel credit (1)In generalSection 6426(d)(5) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(5)Phaseout and termination
 (A)PhaseoutFor purposes of this subsection, the applicable amount is— (i)50 cents in the case of any sale or use for any period before January 1, 2025, and
 (ii)25 cents in the case of any sale or use for any period after December 31, 2024, and before January 1, 2027.
 (B)TerminationThis subsection shall not apply to any sale or use for any period after December 31, 2026.. (2)Conforming amendmentSection 6426(d)(1) of such Code is amended by striking 50 cents and inserting the applicable amount.
 (b)Outlay payment of alternative fuels creditSection 6427(e)(6)(C) of such Code is amended by striking December 31, 2017 and inserting December 31, 2026. (c)Special ruleNotwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending with the close of the last calendar quarter beginning before the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
 (d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2017. 